COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Frank and Humphreys
Argued at Chesapeake, Virginia


NEWPORT NEWS SHIPBUILDING
 AND DRY DOCK COMPANY
                                           MEMORANDUM OPINION * BY
                                         JUDGE ROBERT J. HUMPHREYS
v.   Record No. 2914-00-1                       JUNE 26, 2001

ROBERT E. TOWNSEND


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           Christopher R. Hedrick (Lexine D. Walker;
           Mason, Cowardin & Mason, P.C., on brief), for
           appellant.

           Robert J. Macbeth, Jr. (Rutter, Walsh, Mills
           & Rutter, L.L.P., on brief), for appellee.


     Newport News Shipbuilding and Dry Dock Company ("employer")

appeals a decision of the Virginia Workers' Compensation

Commission, awarding Robert E. Townsend permanent partial

disability benefits based upon a 17% permanent partial

impairment rating, and denying the employer's application for

credit against future compensation for the overpayment of

benefits paid to Townsend.    Because this opinion has no

precedential value and because the parties are fully conversant

with the facts, we do not recite them in detail here.




     *
       Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     Townsend injured his right knee on December 9, 1997, when

he jumped off of a platform at his worksite with the employer.

On June 5, 1998, Dr. Sheldon Cohn advised that Townsend had

reached maximum medical improvement and issued permanent work

restrictions.   The employer was unable to offer Townsend a

position within his restrictions.

     The employer sent a letter to Dr. Cohn on June 8, 1998,

requesting a clarification of the relation between Townsend's

"present injury" and a prior right knee injury he had suffered

in 1989.   Dr. Cohn responded that Townsend suffered from a 17%

permanent impairment rating of his right leg.   Dr. Cohn opined

that Townsend's condition and work restrictions were related to

the 1989 injury and attributed 10% of the impairment rating to

the 1989 injury, and 7% to the 1997 injury.

     On August 14, 1999, by letter, Dr. Cohn elaborated on his

opinion, stating:

           With this in mind, it appears that Mr.
           Townsend has developed, over time, a
           degenerative problem which is patellofemoral
           arthrosis. I believe that is the major
           cause of his knee problems at this time. I
           do not believe that this history changes his
           impairment, however, I do believe that the
           injury which he had on 12/9/97 exacerbated
           his pre-existing patellofemoral arthritis to
           the point where he is unable to work at his
           usual job. I do feel that his permanent
           work restrictions are due to his most recent
           work injury.

     On January 6, 1999, Townsend began employment with a new

employer, earning an average weekly wage of $417.81, and

                               - 2 -
received pay for this work while receiving compensation

benefits, until June 28, 1999.

     Townsend conceded that the employer was entitled to a

credit against his award for permanent disability for the

benefits paid after January 6, 1999.     However, the employer

asserted that it was entitled to a credit against future

compensation for an overpayment of temporary partial benefits

for the period when Townsend was working for another employer

but did not disclose his employment.

     The employer's case manager testified that Townsend

forwarded a letter to the employer on February 5, 1999, stating

that he was employed at the Western Regional Jail in Portsmouth.

By way of the letter, Townsend also informed the employer that

he would be earning a salary of $21,000.00.    The case manager

stated that she had to call three different jails to verify

Townsend's employment, which was actually with Hampton Roads

Regional Jail in Portsmouth, Virginia.    When she contacted the

jail, the supervisor requested a subpoena before releasing

and/or verifying the information the employer needed to file an

application for a credit before the commission.    The employer

was ultimately unable to verify the necessary information until

June 18, 1999.

     The Deputy Commissioner denied the employer's request to

divide the 17% permanent partial impairment rating between the

1989 injury and the 1997 injury, finding that the evidence

                                 - 3 -
established Townsend had suffered no residual disability from

his 1989 injury, making the employer responsible for the

aggravation of Townsend's pre-existing condition, and therefore

his entire permanent impairment.    The deputy also found that

Townsend provided an accurate and reasonably prompt notification

of his return to employment and his salary as required pursuant

to Code § 65.2-712.    The commission affirmed the deputy's

decision.

     It is well established that:

            factual findings of the [commission] will be
            upheld on appeal if supported by credible
            evidence. The causal relationship, or lack
            thereof, between a disease and employment is
            a question of fact. Similarly, the question
            [of causation] raised by conflicting expert
            medical opinions is one of fact. The
            deference that we give to the commission's
            fact-finding on medical questions is based
            upon the "unwisdom of an attempt by . . .
            [courts] uninitiated into the mysteries to
            choose between conflicting expert medical
            opinions." Consequently, where the
            commission resolves the conflict in medical
            testimony, on appeal the medical issue will
            not be settled by judicial fiat, and the
            commission's decision is binding so long as
            it is supported by credible evidence.

Stancill v. Ford Motor Co., 15 Va. App. 54, 58, 421 S.E.2d 872,

874 (1992) (citation omitted).

     Thus, contrary to the employer's assertion, conflicting

medical evidence is not sufficient to warrant the reversal of a

commission decision.    See Georgia-Pacific Corp. v. Robinson, 32
Va. App. 1, 5, 526 S.E.2d 267, 268 (2000).   The commission gave


                                 - 4 -
little weight to the opinion of Dr. Cohn attributing 10% of

Townsend's permanent impairment to his 1989 injury and 7% to his

1997 injury, due to Townsend's conflicting medical history which

demonstrated that prior to 1997, Townsend had never been

diagnosed with any permanent impairment, provided with a

permanent impairment rating, nor placed under any permanent work

restrictions.   The commission also considered Dr. Cohn's own

conflicting opinions pertaining to the causation of Townsend's

permanent work restrictions.   Issues of weight and credibility

are uniquely within the province of the commission, and we will

not substitute our judgment for that of the trier of fact.      See

City of Portsmouth Sheriff's Dept. v. Clark, 30 Va. App. 545,

553, 518 S.E.2d 342, 346 (1999); see also Dollar General Store

v. Cridlin, 22 Va. App. 171, 176, 468 S.E.2d 152, 154 (1996).

     With regard to the employer's request for a credit for an

overpayment of benefits paid to Townsend, Code § 65.2-712

clearly requires that an employee receiving compensation

immediately:

          disclose to the employer, when the employer
          is self-insured, or insurer in all other
          cases, any . . . return to employment, [or]
          increase in his earnings . . . . Any
          payment . . . later determined . . . to have
          been procured by the employee . . . by
          fraud, misrepresentation, or failure to
          report any . . . return to employment, [or]
          increase in earnings . . . may be recovered
          from the claimant . . . by the employer. . .
          either by way of credit against future



                               - 5 -
           compensation payments due the claimant
           . . ., or by action at law against the
           claimant . . . .

However, "[d]isclosure to employer is all that is required under

Code § 65.2-712, and that section does not dictate an exclusive

means by which the employee is to accomplish that disclosure.

The legislature could have required, as it did in Code

§ 65.2-600, that such disclosure be in the form of a written

notice setting forth certain specific information, but it did

not."   Washington Metro. Area Transit v. Rogers, 17 Va. App.
657, 660, 440 S.E.2d 142, 145 (1994).   In light of this, we find

no error in the commission's application of Code § 65.2-712 as

it pertains to this case and affirm the commission's decision.

                                                         Affirmed.




                               - 6 -